Rule granted.
ON the application of A. B. to be admitted to an examination as an attorney of this court, the certificate of clerkship by the attorney was, that the clerk “ had regularly pursued the study of the law, under his direction and superintendance,” &c. The court said that the certificate was insufficient; that the attorney ought to certify that the clerk has served his clerkship, regularly, in the office of such attorney.(a)

 Mr. Justice Thompson was absent during the whole of this term, from indisposition.